Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 44-47, 51-53, and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajo et al. (US 2007/0019102, hereinafter Nakajo).
Re claim 1, Nakajo discloses, a camera module, comprising: a circuit board (21); a photosensitive element (22) mounted on the circuit board; and a support body (40 both above and below 22) formed on the circuit board and surrounding the photosensitive element (fig 5), and extending toward the photosensitive element and contacting the photosensitive element (fig 5); wherein, the support body and the circuit board are fixed together to form a combined body (fig 5, 40 and 21 are combined), the combined body has a side surface (sides of combined body that abuts 51), the side surface includes an indented surface indented toward the direction of the photosensitive element (fig 5), and one end of the indented surface is located on the bottom surface of the circuit board (fig 5).
Re claim 44, Nakajo discloses the limitations of claim 41 including wherein the indented surface is an inclined surface (fig 5).
Re claim 45, Nakajo discloses the limitations of claim 41 including wherein the indented surface is composed of only a surface located on the circuit board (figs 3B and 5).
Re claim 46, Nakajo discloses the limitations of claim 41 including wherein the indented surface is composed of a surface located on the circuit board and a surface located on the support body (fig 5).
Re claim 47, Nakajo discloses the limitations of claim 46 including wherein the indented surface crosses an interface between the circuit board and the support body (fig 5).
Re claim 51, Nakajo discloses the limitations of claim 41 including wherein the support body extends towards the photosensitive element and covers at least a part of an edge region of the photosensitive element (fig 5).
Re claim 52, Nakajo discloses the limitations of claim 51 including wherein the edge region is a region outside of an imaging region of the photosensitive element (fig 5).
Re claim 53, Nakajo discloses the limitations of claim 52 including wherein the edge region surrounds periphery of the imaging region (fig 5).
Re claim 57, Nakajo discloses the limitations of claim 41 including wherein the camera module further comprises an optical assembly (31) mounted on the support body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 43, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajo as applied to claim 41 above, and further in view of Pei et al. (CN 105554352, hereinafter Pei).
Re claim 42, Nakajo discloses the limitations of claim 41 including wherein the indented surface is a surface in a stepped shape (fig 5).
Nakajo fails to explicitly disclose limitations taught by Pei as follow: wherein the indented surface is a curved surface (example three arc structure, fig 4)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the curved surface of Pei with the camera module of Nakajo in order to conserve space within a limited housing space.
Re claim 43, the combination of Nakajo and Pei discloses the limitations of claim 42 except for a multi stepped shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Re claim 60, Nakajo discloses the limitations of claim 41 but fails to explicitly disclose limitations that are disclosed by Pei as follows: an intelligent terminal, comprising a curved case and the camera module according to claim 41; wherein, the side of the camera module having the indented surface is close to the curved case (fig 4).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an intelligent terminal, comprising a curved case and the camera module according to claim 41; wherein, the side of the camera module having the .

Claims 49, 50, 56, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajo as applied to claim 41 above, and further in view of Official Notice.
Re claim 49, Nakajo discloses the limitations of claim 41 including an indented surface which is formed by a process not defined. Nakajo fails to explicitly disclose wherein the indented surface is formed by performing a removal process on the combined body.
Official Notice is taken to note that forming a groove or indent surface by removing substance is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the indented surface is formed by performing a removal process on the combined body with the module of Nakajo in order to easily form an indent surface.
Re claim 50, Nakajo discloses the limitations of claim 49 including an indented surface which is formed by a process not defined. Nakajo fails to explicitly disclose wherein the indented surface is formed by cutting or grinding the combined body.
Official Notice is taken to note that forming a groove or indent surface by cutting or grinding is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the indented surface is formed by cutting or grinding the combined body with the module of Nakajo in order to easily form an indent surface.
Re claim 56, Nakajo discloses the limitations of claim 41 including an indented surface which is formed by a process not defined. Nakajo fails to explicitly disclose wherein the support body is formed by a molding process.
Official Notice is taken to note that forming a groove or indent surface by a molding process is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the support body is formed by a molding process with the module of Nakajo in order to easily form an indent surface.
Claims 58 and 59 are rejected for the reasons stated in claims 41 and 49. The method steps as claimed would have been implied and expected by the module of Nakajo and Official Notice.
Allowable Subject Matter
Claims 45, 48, 54, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/            Primary Examiner, Art Unit 2696